Exhibit 10.1








November 17, 2017






Kathy Bonanno
c/o Palo Alto Networks, Inc.
3000 Tannery Way
Santa Clara, CA 95054


Re:
Terms of Employment



Dear Kathy:
This letter agreement (the “Agreement”) is entered into between Palo Alto
Networks, Inc. (“Company” or “we”) and Kathy Bonanno (“Executive” or “you”).
This Agreement is effective as of November 22, 2017 (“Effective Date”). The
purpose of this Agreement is to confirm the current and updated terms and
conditions of your employment and to specify your treatment upon certain
terminations of employment.
1.Position. Beginning on the Effective Date, you will serve as Executive Vice
President, Chief Financial Officer of the Company. You will report to the Chief
Executive Officer and shall perform the duties and responsibilities customary
for such position and such other related duties as are assigned by the Chief
Executive Officer. This is a full-time position. While you render services to
the Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. You may engage in civic and not-for-profit
activities as long as such activities do not interfere with the performance of
your duties hereunder. By signing this Agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.
2.Cash Compensation.
(a)Base Salary. Your salary will be at an annualized rate of $425,000 per year
beginning on the Effective Date, payable in accordance with the Company’s
standard payroll schedule. Your salary, as well as any other cash amounts
payable under this Agreement, will be subject to applicable tax withholdings.
Your salary may be adjusted from time to time by our Board of Directors (the
“Board”) or the Compensation Committee of our Board of Directors (the
“Compensation Committee”) in their sole discretion.



--------------------------------------------------------------------------------




Kathy Bonanno
November 17, 2017
Page 2




(b)Annual Incentive Compensation Payment. You will have the opportunity to earn
a target annual incentive compensation payment of 60% of your annual base salary
for each fiscal year based on the achievement of certain objectives, which will
be established by our Board and/or the Compensation Committee. Each incentive
compensation payment is subject to your continued employment through and until
the date of payment. The incentive compensation will be paid no later than
March 15 of the year following the year in which such incentive compensation was
earned. Your target annual incentive compensation opportunity and the terms and
conditions thereof may be adjusted from time to time by our Board or the
Compensation Committee in their sole discretion.
3.Equity. The Company will grant you an equity award pursuant to the terms of
the Company’s 2012 Equity Incentive Plan (the “Plan”) with an approximate value
of $3,500,000, divided equally between restricted stock units (“RSUs”) and
performance-based stock units (“PSUs”). One-sixteenth (1/16th) of the RSUs will
vest on January 20, 2018, and one-sixteenth (1/16) of the RSUs will vest
quarterly thereafter, subject to you continuing to be a Service Provider (as
defined in the Plan) through each vesting date. With regard to the PSUs, you may
potentially earn from 50% to 120% of the PSU target based on the achievement, if
any, of certain Company performance criteria as determined by the Board of
Directors at the end of the applicable performance period. The actual PSU award
earned shall be determined by the Company’s Compensation Committee following the
performance period. If earned, vesting of the PSUs shall become time-based such
that twenty-five percent (25%) of the eligible PSUs would vest on October 20,
2018, and one-sixteenth (1/16) of the PSUs will vest quarterly thereafter,
subject to you continuing to be a Service Provider through each vesting date.
4.At Will Employment. While we look forward to a continued productive
relationship, your employment with the Company, however, is for an unspecified
period of time and this Agreement creates an at-will employment relationship
that may be terminated (subject to the terms of this Agreement) by you or the
Company at any time for any reason and with or without cause or prior notice.
Upon termination of your employment for any reason, you shall be entitled to
receive any compensation earned and reimbursements due through the effective
date of termination.
5.Termination Benefits.
(a)Following a Change in Control. In the event that there is a Change in Control
of the Company and the Company or its successor terminates your employment other
than for Cause, or you terminate your employment for Good Reason, in either case
upon or within twelve (12) months following the Change in Control, then you will
be entitled to receive: (i) a lump-sum payment equal to your then-current annual
base salary, 100% of your target incentive compensation payment for that fiscal
year, and reimbursement of twelve (12) months of your COBRA premiums in a lump
sum; and (ii) acceleration of twenty-four (24) months vesting of your
then-outstanding unvested time-based equity awards (collectively, the “Change in
Control







--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 3




Severance Benefits”). Your entitlement to the Change in Control Severance
Benefits is subject to your compliance with subsection (b) below.
(b)Other Termination. In the event that your employment is terminated by the
Company other than for Cause, at any time before a Change in Control or more
than twenty-four (24) months following a Change in Control, then you will
receive continued payment of your then current base salary for a period of six
(6) months and reimbursement of six (6) months of your COBRA premiums in a lump
sum (the “Other Termination Severance Benefits”). Your entitlement to the Other
Termination Severance Benefits is subject to your compliance with subsection
(c) below.
(c)Form and Timing of Payment. This Section 5 will not apply unless you (i) have
returned all Company property in your possession, (ii) have resigned as a member
of the Board of the Company and all of its subsidiaries, to the extent
applicable, and (iii) have executed a general release of all claims that you may
have against the Company or persons affiliated with the Company. The release
must be in the form prescribed by the Company. You must execute and return the
release on or before the date specified by the Company in the prescribed form
(the “Release Deadline”). The Release Deadline will in no event be later than 50
days after your separation. If you fail to return the release on or before the
Release Deadline, or if you revoke the release, then you will not be entitled to
the benefits described in this Section 4. The severance payments will be paid in
lump sum following the effectiveness of the release within 60 days after your
separation. Notwithstanding the foregoing, if the 60-day period described in the
preceding sentence spans two calendar years and/or if your severance payments
are Deferred Payments (as defined below), then the payments will be paid in lump
sum on the 60th day following your termination of employment, subject to Section
6.
(d)Definitions.
(i)For purposes of this Agreement, “Cause” shall mean: (i) conviction of any
felony or any crime involving moral turpitude or dishonesty; (ii) participation
in intentional fraud or an act of willful dishonesty against the Company;
(iii) willful breach of the Company’s policies which materially harms the
Company; (iv) intentional damage of a substantial amount of the Company’s
property; (v) willful and material breach of this agreement or Employee
Invention Assignment and Confidentiality Agreement; or (vi) a willful failure or
refusal in a material respect by you to follow the lawful, reasonable policies
or directions of the Company as specified by the Board or the Chief Executive
Officer after being provided with notice of such failure, such notice specifying
in reasonable detail the tasks which must be accomplished and a timeline for the
accomplishment to avoid termination for Cause, and an opportunity to cure within
thirty (30) days of receipt of such notice.
(ii)For purposes of this Agreement, “Good Reason” shall mean: (i) a material
reduction in your authority, status, obligations or responsibilities, provided
that following a Change in Control a change in title alone (not accompanied by a
change in authority, status,











--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 4




obligations or responsibilities) shall not constitute a material reduction;
(ii) a reduction of your total annual compensation of more than 10% unless such
reduction is no greater (in percentage terms) than compensation reductions
imposed on substantially all of the Company’s employees pursuant to a directive
of the Board; (iii) any failure by the Company to pay your base salary; or
(iv) the relocation of the principal place of the Company’s business to a
location that is more than thirty-five (35) miles further from your home than
before the relocation. Your resignation must occur within 12 months after one of
the foregoing conditions has come into existence without your consent. A
resignation for Good Reason will not be deemed to have occurred unless you give
the Company written notice of the condition within 90 days after the condition
comes into existence and the Company fails to remedy the condition within 30
days after receiving your written notice.
(iii)For purposes of this Agreement, “Change in Control” shall mean: (i) the
sale or other disposition of all or substantially all of the assets of the
Company; (ii) any sale or exchange of the capital stock of the Company by the
stockholders of the Company in one transaction or series of related transactions
where more than fifty percent (50%) of the outstanding voting power of the
Company is acquired by a person or entity or group of related persons or
entities; (iii) any reorganization, consolidation or merger of the Company where
the outstanding voting securities of the Company immediately before the
transaction represent or are converted into less than fifty percent (50%) of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction; or (iv) the consummation of the acquisition
of fifty-one percent (51%) or more of the outstanding stock of the Company
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company). Notwithstanding the foregoing, a
transaction will not be deemed a Change in Control unless the transaction
qualifies as a change in control event within the meaning of Section 409A.
6.Section 280G. If any payments and other benefits provided for in this
Agreement or otherwise constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this Section 5, would be subject to the
excise tax imposed by Section 4999 of the Code, then payments and other benefits
will be payable to you either in full or in such lesser amounts as would result,
after taking into account the applicable federal, state and local income taxes
and the excise tax imposed by Section 4999, on your receipt on an after-tax
basis of the greatest amount of payments and other benefits, by reducing
payments in the following order: (i) cancellation of accelerated vesting of
stock options that are out-of-the-money; (ii) reduction in cash payments;
(iii) cancellation of accelerated vesting of all equity awards that are not
out-of-the-money stock options; and (iv) other employee benefits. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant.
7.Section 409A. For purposes of this Agreement, a termination of employment will
be determined consistent with the rules relating to a “separation from service”
as defined in











--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 5




Section 409A of the Code and the regulations thereunder (“Section 409A”).
Notwithstanding anything else provided herein, to the extent any payments
provided under this Agreement in connection with your termination of employment
constitute deferred compensation subject to Section 409A (“Deferred Payments”),
and you are deemed at the time of such termination of employment to be a
“specified employee” under Section 409A, then such payment shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from your separation from service from the Company or (ii) the date of
your death following such a separation from service; provided, however, that
such deferral shall only be effected to the extent required to avoid adverse tax
treatment to you including, without limitation, the additional tax for which you
would otherwise be liable under Section 409A(a)(1)(B) in the absence of such a
deferral. The first payment thereof will include a catch-up payment covering the
amount that would have otherwise been paid during the period between your
termination of employment and the first payment date but for the application of
this provision, and the balance of the installments (if any) will be payable in
accordance with their original schedule. To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A, the
provision will be read in such a manner so that all payments hereunder comply
with Section 409A. To the extent any payment under this Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this Agreement are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
8.Benefits. You will continue to be eligible to participate in benefit plans
established by the Company for its employees from time to time. Upon your
termination of employment with the Company for any reason, you will be paid your
salary through your date of termination.
9.Confidentiality; Compliance with Policies. As an employee of the Company, you
will have access to certain confidential information of the Company and you may,
during the course of your employment, develop certain information or inventions
that will be the property of the Company. To protect the interests of the
Company, as a condition of your employment you were required to sign the
Company’s “Employee Invention Assignment and Confidentiality Agreement” on or
prior to your start date. You represent that your signing of this Agreement and
the Company’s Employee Invention Assignment and Confidentiality Agreement, and
your continued employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers. You agree to
continue to be bound by the policies and procedures of the Company now or
hereafter in effect relating to the conduct of employees.
10.Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three (3)
business days of commencing employment with the Company you were required to
present documentation demonstrating that











--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 6




you have authorization to work in the United States. By your signature to this
Agreement, you represent that you have presented the Company such documentation.
11.Governing Law; Arbitration. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of California (without regard to
its laws relating to choice-of-law or conflict-of-laws). You and the Company
shall submit to mandatory and exclusive binding confidential arbitration of any
controversy or claim arising out of, or relating to, this Agreement or any
breach hereof or otherwise arising out of, or relating to, your employment with
the Company or the termination thereof, provided, however, that the parties
retain their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining injunctive relief from a court having
jurisdiction over the parties related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. Such arbitration shall be conducted through JAMS in the State of
California, Santa Clara County, before a single neutral arbitrator, in
accordance with the JAMS’ then-current rules for the resolution of employment
disputes. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. You shall
bear only those costs of arbitration you would otherwise bear had you brought a
covered claim in court. Judgment upon the determination or award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
agreement to arbitrate does not restrict your right to file administrative
claims you may bring before any government agency where, as a matter of law, the
parties may not restrict the employee’s ability to file such claims (including,
but not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, the parties agree
that, to the fullest extent permitted by law, arbitration shall be the exclusive
remedy for the subject matter of such administrative claims.
12.Miscellaneous.
(a)Successors. This Agreement shall inure to the benefit of and be binding upon
(a) the Company and any of its successors, and (b) you and your heirs, executors
and representatives in the event of your death. Any successor to the Company
shall be deemed substituted for the Company under the terms of this agreement
for all purposes. In the event of a Change in Control, the Company agrees to
obtain assumption of this Agreement by its successor.
(b)Modification. This Agreement, including, but not limited to the at will
provision above, may not be amended or modified other than by a written
agreement designated as an amendment and executed by you and a representative of
the Board, although the Company reserves the right to unilaterally modify your
compensation, benefits, job title and duties (subject to any express limitations
set forth above).
(c)Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement that can











--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 7




be given effect without the invalid provisions or applications and to this end
the provisions of this Agreement are declared to be severable.
(d)Complete Agreement. This Agreement (together with the Employee Invention
Assignment and Confidentiality Agreement, the D&O Indemnification Agreement (if
any) and the Company’s 2012 Equity Incentive Plan, any successor equity
incentive plan and any equity award agreement issued thereunder) represents the
entire agreement between you and the Company with respect to the material terms
and conditions of your employment, and supersedes and replaces all prior
discussions, negotiations and agreements, including, but not limited to your
original offer letter agreement with the Company dated March 4, 2014.
(e)Counterparts. This Agreement may be executed (i) in counterparts, each of
which shall be an original, with same effect as if the signatures hereto were on
the same instrument; and (ii) by facsimile or pdf. The parties agree that such
facsimile or pdf signatures shall be deemed original signatures for all
purposes.




[remainder of page left black]


[signature page to follow]











--------------------------------------------------------------------------------



Kathy Bonanno
November 17, 2017
Page 8




We are extremely excited about your continued employment with Palo Alto
Networks.
Please indicate your acceptance of this Agreement, and confirmation that it
contains our complete agreement regarding the terms and conditions of your
employment, by signing the bottom portion of this letter and returning a copy to
me.


For and on behalf of Palo Alto Networks.
/s/ MARK MCLAUGHLIN
Mark McLaughlin, Chief Executive Officer



Agreed to and accepted:
/s/ KATHY BONANNO
Kathy Bonanno
Dated:
November 17, 2017














